                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                     Plaintiff,

vs.                                         Case No. 18-4032-SAC-GEB

GOOGLE LLC, INC.,

                     Defendant.


                              O R D E R

      This case is before the court upon additional motions filed

by plaintiff since this court on April 6, 2020 denied plaintiff’s

motion to alter or amend judgment.        As plaintiff has noted, as

part of the process of deciding the motion to alter and amend the

court granted plaintiff time until April 20, 2020 to show cause

why a motion to dismiss filed on April 25, 2018, but not received

or responded to by plaintiff, lacked merit.        Plaintiff filed two

responses (Doc. Nos. 18 and 19) before the court denied the motion

to alter or amend and three other pleadings (Doc. Nos. 21, 22 and

23) on or about the date of the court’s order.

      The rules of the court are to be construed to secure the just,

speedy   and   inexpensive   determination    of   every   proceeding.

Fed.R.Civ.P. 1.     Plaintiff’s practice of filing a flurry of

separate pleadings is contrary to Rule 1 and the intent of the




                                  1
court’s order giving plaintiff time until April 20, 2020 to file

a single response.

        This order shall address plaintiff’s pleadings at Doc. Nos.

25, 26, 27 and 28.          As this case is closed and has been since mid-

2018, relief is warranted only if plaintiff’s pleadings provide

grounds       for   relief    from    judgment   under     Fed.R.Civ.P.    60(b).

Plaintiff’s pleadings do not demonstrate grounds for relief under

Rule 60(b)(1)-(5).           A movant seeking relief under Rule 60(b)(6)

must show extraordinary circumstances.                Gonzalez v. Crosby, 545

U.S. 524, 535 (2005); Allender v. Raytheon Aircraft Co., 439 F.3d

1236,     1242      (10th    Cir.    2006)(relief     under    Rule    60(b)    is

extraordinary and may be granted only in exception circumstances).

A Rule 60(b) motion is not a vehicle to rehash or restate previous

arguments or to make arguments that could have been made in earlier

filings.       See Cashner v. Freedom Stores, Inc., 98 F.3d 572, 577

(10th   Cir. 1996); Berry v. Toms, 2017 WL 1332707 *1 (D.Kan.

4/11/2017).         The same principles apply to motions to reconsider.

E.g., Sandlain v. English, 2017 WL 2985885 *1 (D.Kan. 7/13/2017);

Moral    v.    Grant    County      Sheriff,   2010   WL   4630435    *1   (D.Kan.

11/8/2010).

        Plaintiff raises arguments in Doc. Nos. 25, 26, 27 and 28

regarding appointment of counsel, joinder and the merits of the

case that either have already been raised or could have been raised

in earlier pleadings.            The arguments fail to provide grounds to

                                          2
reopen the case or for the court to reconsider the decision not to

reopen the case.   The arguments and relief requested in Doc. Nos.

25, 26, 27 and 28 are denied.   Plaintiff is again discouraged from

filing such pleadings in this case going forward.

     IT IS SO ORDERED.

     Dated this 14th day of April 2020, at Topeka, Kansas.

                         s/Sam A. Crow_____________
                         U.S. District Senior Judge




                                  3
